Citation Nr: 1813756	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1989 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2014 and February 2017 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran initially requested a hearing before the Board when he filed his substantive appeal, but subsequently withdrew that request in February 2017.


FINDINGS OF FACT

Service connection for IBS was granted in a February 2017 rating decision; the Veteran has not expressed disagreement with any additional aspects of that decision and has filed a notice withdrawing his appeal.


CONCLUSION OF LAW

The criteria for a withdrawal are met; the Board has no further jurisdiction with respect to this appeal.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, given the Veteran's expression of intent to withdraw the claim decided herein, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.



II. Withdrawn Issues

Here, service connection for IBS was granted by the February 2017 rating decision.  This action constituted a full grant of the benefits sought in this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  The Veteran has not filed a Notice of Disagreement with any aspect of the February 2017 decision.  In fact, the Veteran responded to the February 2017 decision by filing paperwork in which he stated that he wished to withdraw his request for a hearing before the Board and to "cancel" his appeal.  (June 2017 correspondence).

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing or in a written document. 38 C.F.R. § 20.204(b)(1).

Whether this matter is viewed as granted in full to the Veteran's satisfaction or withdrawn in accordance with the Veteran's wishes, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate.  38 U.S.C. § 7105(d)(5).








ORDER

The claim for service connection for IBS is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


